On April 28,2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, all suspended, for violation of the conditions of a suspended sentence, for the offense of Forgery, Common Scheme, a felony. This sentence shall *25run concurrently with the sentence imposed in Criminal Cause No. DC-96-223.
On April 3, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
In reviewing the application, Eric Olson, counsel for Ms. Young, requested that he file a Motion with the Sentence Review Division that this matter be remanded to the District Court for determination of an appropriate credit for time served; whether it be concurrent with Federal time served and Colorado time served. Upon receipt of the Motion, the panel will rule on the Motion.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued until October 9, 2009.
Done in open Court this 3rd day of April, 2009.
DATED this 21st day of April, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.